DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/27/2021 is acknowledged. Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, it is unclear if the ultrafine fibers comprise the claimed average monofilament diameter and comprise the elastomer or if the skin sheet comprises the ultrafine fibers and comprises the elastomer. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2009/0176429 to Chang in view of USPAP 2005/0084719 to Yoshimoto and further in view of (when necessary) USPAP 2015/0132607 to Yamanaka and/or USPN 4,378,448 to Park.
Claim 7, Chang discloses a composite sheet product comprising: a skin sheet (referred to as surface layer 10), and a woven/knitted fabric (referred to as base fabric 30) that are laminated on each other, wherein the skin sheet and the woven/knitted fabric are laminated on each other with an adhesive resin layer containing a flame retardant (referred to as bonding agent 20) interposed therebetween (see entire document including Figure 1, [0006] and [0010]-[0012]). The bonding agent layer (20) of Chang is considered the claimed resin layer and the claimed adhesive layer because the bonding agent layer of Chang is an adhesive resin layer containing a flame retardant. 
Chang does not appear to specifically mention the skin sheet including ultrafine fibers having an average monofilament diameter of 0.1 to 10 µm and an elastomer, but Chang discloses that the skin sheet is a man-made leather [0011]. Yoshimoto discloses that is it known in the art for man-made leather to comprise ultrafine fibers having an average monofilament diameter of 0.1 to 10 µm and an elastomer (see entire document including [0013]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the skin layer from any suitable man-made leather 
Claim 8, the woven or knitted fabric of Yoshimoto may be napped on both surfaces [0019]. 
Claims 9 and 13, Chang does not appear to mention specific flame retardant materials but Yamanaka discloses that it is known in the art to use a phosphorus flame retardant (see entire document including [0042]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an suitable flame retardant, such as a phosphorus flame retardant, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claims 10, 11 and 14-17, Chang does not appear to mention specific adhesive materials but Park discloses that it is known in the art to use a nylon adhesive having a softening temperature within the claimed temperature range (see entire document including column 1, lines 5-6, column 3, lines 18-24, and column 5, lines 29-48). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the adhesive layer from any suitable adhesive material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789